DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 06/19/2018.
Claims 1-25 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mack et al. (US Pub. No. 2012/0187886 A1 and Mack hereinafter).
As to Claim 21, Mack in his teachings as shown in Fig.1-Fig.10 discloses a motor system for controlling (18) a motor (3), said motor system comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a line contactor (4) coupled between the power source and the motor [0036], said line contactor configured to:
couple the power source (1) to the motor (3) when a line power enable signal (10) is received (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047]); and
The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Zver et al. (US Pub. No. 2005/0035664 A1 and Zver hereinafter).
Claim 1, Mack in his teachings as shown in Fig.1-Fig.10 discloses a motor controller (18) for controlling a motor (3), said motor controller comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a drive contactor (5) coupled between an output of said drive circuit and the motor (See [0036]), said drive contactor configured to:
couple said drive circuit (2) to the motor when a drive enable signal (15) is received (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]); and
decouple a line power enable signal (10) from a line contactor (4) by the controller based on a presence of the drive enable signal, the line contactor (4) configured to couple the motor directly to the power source when the line power enable signal is received by the line contactor (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047])
	Although the motor controller is thought as shown above, it doesn’t explicitly disclose: 
	an external controller
	Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]-[0051])
	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver 
As to Claim 14 and 18, Mack in his teachings as shown in Fig.1-Fig.10 discloses an induction motor (3) / a method of operating an induction motor (See [0039]) comprising: 
a plurality of windings (three phase induction motor- U,V,W – see [0036]); and
a motor controller (18) to said plurality of windings, said motor controller comprising:
a drive circuit (2) configured to generate variable frequency power based on input power received from a power source (1); and
a drive contactor (5) coupled between an output of said drive circuit and the motor (See [0036]), said drive contactor configured to:
couple said drive circuit (2) to the motor when a drive enable signal (15) is received (…The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]); and
decouple a line power enable signal (10) from a line contactor (4) by the controller based on a presence of the drive enable signal, the line contactor (4) configured to couple the motor directly to the power source when the line power enable signal is received by the line contactor (…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close…See [0047])
	Although the motor controller is thought as shown above, it doesn’t explicitly disclose: 
	an external controller

	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request.
As to Claim 7, Mack in view of Zver discloses the motor controller of Claim 1, further comprising a drive circuit controller configured to: detect when the line power enable signal is received by said motor controller; and disable said drive circuit such that said drive circuit has no direct contact with the output leads of said line contactor when it is determined that the line power enable signal is being received (See [0047]).
As to Claim 8, Mack in view of Zver discloses the motor controller of Claim 1, further comprising: a drive enable input terminal (T1, T2, T3) for receiving the drive enable signal from the external controller; a line power (L1, L2, L3) enable input terminal for receiving the line power enable signal from the external controller; and a line power enable output terminal for transmitting the line power enable signal from said motor controller (18) to the line (4) contactor (See [0047]).
As to Claim 9, Mack in view of Zver discloses the motor controller of Claim 1, wherein when the motor is coupled directly to the power source, the motor is driven at a rated speed of the motor using line frequency power (See [0056]).
As to Claim 10, Mack in view of Zver discloses the motor controller of Claim 1, wherein said drive circuit is coupled to the motor, the motor is driven at a less-than-
As to Claim 11, Mack in view of Zver discloses the motor controller of Claim 1, wherein the drive enable signal and the line power enable signal include one of an alternating current voltage signal and a direct current voltage signal (See [0039]).
As to Claim 12, Mack in view of Zver discloses the motor controller of Claim 1, however, Mack doesn’t explicitly disclose: 
wherein said drive contactor comprises one of a three-pole mechanical contactor, a three-pole solid state contactor, and a relay
Nonethless, Zver as shown in Fig.1-Fig.7 discloses comprises one of a three-pole mechanical contactor, a three-pole solid state contactor, and a relay (See [0023]).
Therefore, it would have been an obvious modification before the effective date of the instant application to use other suitable high power switch circuits and/or elements as thought by Zver within the teachings of Mack in order to provide a better control system.
As to Claim 13, Mack in view of Zver discloses the motor controller of Claim 1, wherein said motor controller, said drive contactor, and the motor are enclosed within an integrated motor package (a typical circuit implementation for the VFD and motor -See [0039]).
As to Claim 16, Mack in view of Zver discloses the motor controller of Claim 15, wherein said drive contactor is configured to prevent the line power enable signal from 
As to Claim 17, Mack in view of Zver discloses the induction motor of Claim 14, wherein said drive circuit has a power rating that is lower than a power rating of said induction motor (See [0043]).
As to Claim 19, Mack in view of Zver discloses the method of Claim 18, wherein coupling the drive contactor comprises: providing a normally-closed auxiliary contact through which the line power enable signal is routed before transmission to the line contactor (Fig. 1 shows a contact being established to the line contactor #4 via # 10 of controller #18); and coupling a coil (the examiner interpreted the coil as the line between the contact #4 and #T1,T2,T3 of motor #3) to the normally-closed auxiliary contact; and causing, by the coil, the normally-closed auxiliary contact to open to decouple the line power enable signal from the line contactor when the coil is energized by receiving the drive enable signal (controller 18 selects what to activate depends on the control signal and see also [0036] and [0047]).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Zver.
As to Claim 22, Mack discloses the motor system of Claim 21, further comprising a drive contactor (5) coupled between an output of said drive circuit (2) and the motor (3), said drive contactor (5) configured to couple said drive circuit to the motor when the The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close…See [0047]), However, it doesn’t explicitly disclose:
an external controller
	Nonethless, Zver in his teachings as shown in Fig.1-Fig.7 discloses an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]-[0051])
	Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request.
As to Claim 24, Mack in view of Zver discloses the motor system of Claim 22, wherein said line contactor is configured to prevent the drive enable signal from closing said drive contactor and enabling said drive circuit to apply variable frequency power to the motor while the line frequency power is coupled to the motor to prevent damage to said drive circuit caused by simultaneous application of the line power and the variable frequency power to the motor (controller 18 selects the contactor/switch and activates depends on the control signal and see also [0036], [0047] and [0056])).
As to Claim 25, Mack in view of Zver discloses the motor system of Claim 22, wherein when transitioning operation of the motor from line power operation to drive circuit operation, the routing of the drive enable signal through said line contactor delays the drive enable signal from closing said drive contactor until said line contactor is opened and line frequency power is no longer present on windings of the motor .

Claims 2-6, 15, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Zver and in further view of Woodward et al. (US pub. No. 2004/0067050 A1 and Woodward hereinafter).
As to Claim 2 and 15, Mack in view of Zver discloses the motor controller of Claim 1 and the induction motor of Claim 14, and the combination further teaches about controller 18 that activates depending on the control signal (see also [0036] and [0047]), however it doesn’t explicitly disclose:
a coil that, when energized by receiving the drive enable signal, causes said normally-closed auxiliary contact to open to decouple the line power enable signal from the line contactor 
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses a relay 6 is provided that includes an energization coil # 165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct ([0112])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
Claim 3, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein said drive contactor is configured to prevent the line power enable signal from closing the line contactor and applying line power to the motor while said drive circuit is coupled to the motor to prevent damage to said drive circuit caused by simultaneous application of the line power and the variable frequency power to the motor (Mack: controller 18 selects what to activate depends on the control signal and see also [0036] and [0047]).
As to Claim 4, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein said drive contactor is further configured to maintain the normally-closed auxiliary contact open until said coil is not energized (Woodward: See ([0112]).
As to Claim 5, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, wherein when the drive enable signal is not applied to said drive contactor, said drive contactor is open and said normally-closed auxiliary contact is closed (Woodward: See ([0114]).
As to Claim 6, Mack in view of Zver and Woodward discloses the motor controller of Claim 2, further comprising a plurality of power poles coupled to an output of said drive circuit, said plurality of power poles configured to be closed when said coil is energized to provide the variable frequency power generated by said drive circuit to the motor (Woodward: See [0028]-[0029]).
As to Claim 20, Mack in view of Zver discloses the motor controller of Claim 1 and the induction motor of Claim 14, and the combination further teaches about 
receiving, by the coil, the drive enable signal that energizes the coil; closing, by the coil, a plurality of power poles coupled between an output of the drive circuit and the induction motor to provide the variable frequency power generated by the drive circuit to the induction motor 
Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses an AC input, a variable frequency inverter #4, relay 6 is provided that includes an energization coil #165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct ([0112])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.
As to Claim 23, Mack in view of Zver discloses the motor system of Claim 22, wherein said line contactor comprises: a normally-closed auxiliary contact through which the drive enable signal is routed for transmission to said drive contactor (Fig. 1 shows a contact being established to the line contactor #4 via # 10 of controller #18 and the controller 18 selects what to activate depends on the control signal and see also [0036] and [0047]), however, it doesn’t explicitly disclose:

Nonethless, Woodward in his teachings as shown in Fig.1-16C discloses a relay #6 is provided that includes an energization coil # 165 that is coupled on one end to a source of DC power and on its other end to a switching device #163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct ([0112])
	Therefore, it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in order to safely operate and connect the output of the inverter of the motor.

Response to Arguments/Remarks
As to applicant’s arguments “…The rejection of Claim 21 under 35 U.S.C. § 102 as anticipated by U.S. Patent Application Publication No. 2012/0187886 to Mack et al. (hereinafter “Mack”) is respectfully traversed… Mack does not describe a line contactor configured to decouple a drive enable signal from a drive circuit while receiving a line power enable signal, the drive enable signal operable to enable a drive circuit to provide variable frequency power to the motor, as is recited in Claim. The Action cites the bypass contactor (4) of Mack as describing the line contactor recited in Claim 1. However, the bypass contactor (4) is distinct from the line contactor recited in Claim 21, because the bypass contactor (4) is not configured to decouple a drive enable signal 
In response to applicant’s arguments, the examiner respectfully disagrees with the applicant’s assertion. In contrary to applicant’s argument, Mack discloses a line contactor (4) that is coupled between the power source (1) and the motor (3) as disclosed in his teachings as shown in Fig.1-10 and further discussed in this office action. It should also be noted that the claims are examined enlight of the specification using the broadest reasonable interpretation (BRI) but not by bringing the specification into the claims. Furthermore, Mack discloses in his teachings a controller 18 that sends a couple/decouple signal between the input power (1) and the motor 3 via control signals 10 and 15 along with control signal (12,13) to VFD drive 2. These are also described by at least paragraph [0047] as shown in section 5 and reproduced here “…The control 18 develops a command via a signal on a line 10 to the bypass contactor 4 to open or close. The control 18 develops a command via a signal on a line 15 to the output contactor 5 to open or close. These two signals place the VFD bypass system into either the bypass mode as shown in FIG. 5 or into the drive mode as shown in FIG. 6…The VFD 2 supplies the control 18 with inputs on a line 11 for VFD Frequency Reference, VFD Output Current, VFD Output Frequency, and VFD Acceleration Time...” Hence, the anticipated rejection of Claim 21 is maintained as shown and discussed. As to the rejection in view of Zver, Zver is used to cure the deficiency of Mack. The reason being, Mack doesn’t explicitly disclose an external controller, however, Zver in his teachings as shown above and the previous office action of 08/18/20 in Fig.1-Fig.7 disclose an external controller/actuators #304a-304e that couples/disables control signals remotely or manually (See [0048]-[0051]). Therefore, it would have been an obvious modification before the effective date of the instant application to include an external controller/actuators as thought by Zver within the teachings of Mack in order to provide a signal representative of a user request and the rejection in view of Zver is maintained. As to the rejection in view of Woodward, Woodward as well is used to cure the deficiency of the combination of Mack and Zver that lacks a coil that, when energized by receiving the drive enable signal, causes said normally-closed auxiliary contact to open to decouple the line power enable signal from the line contactor. However, Woodward in his teachings as shown in Fig.1-16C discloses a relay 6 is provided that includes an energization coil # 165 that is coupled on one end to a source of DC power and on its other end to a switching device 163. The switching device 163 is selected such that, in the presence of an adequate gate voltage, the device 163 will conduct ([0112]) and it would have been obvious before the effective date of the instant application to include a coil when energized that enables the drive signal via a switch as thought by Woodward within the teachings of Mack and Zver in 
In conclusion, Applicant's arguments filed on 11/02/2020 have been fully considered but they are not persuasive to reverse the rejections as discussed in this office action. Hence, Claims 1-25 remain rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846